Mr. Chief Justice Del Toro
delivered the opinion of the court.
Counsel for Benita González moves for the dismissal of the appeal taken in this case because the transcript was not 'filed within the thirty days allowed by law. •
*617The basis of the motion is that as this is a proceeding in certiorari in which no evidence was examined, the record should have been brought np to this court within thirty days, unless that period had been extended by this court; "that the said thirty days had expired and no extension had been asked for or granted, and that although a certain transcript of the record prepared by the stenographer by •order of the court made at the instance of the appellant was pending approval by the court, the said transcript was void because it was not authorized by law.
The appellant opposed the motion for dismissal of the appeal. The question is worthy of consideration, but the party who raised it has not placed this court in a position to decide it. The facts on which the motion is based appear only from a certificate of the clerk in the nature of •conclusions, and especially from a copy of the “transcript of the record” prepared by the stenographer and delivered to said party. The movant should file the copies in accordance with the law, or if she was without means, as stated .at the hearing, wait until the appellant filed the transcript. This delay will be slight. As the appellant maintained, the transcript or statement was approved by the trial court on •January 14, 1924.
There being, therefore, in the district court, a transcript or statement of the case approved on January 14th and upon which we can not now pass, and the period of thirty days from the date of its approval not having yet elapsed, the appeal should not be dismissed.

Motion overruled.

Justices Wolf, Aldrey and Hutchison concurred.
Mr. Justice Franco Soto took no part in the decision of this case.